Citation Nr: 1750287	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for C3-6 laminectomy residuals.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for C3-6 laminectomy residuals. In July 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.

The case was remanded in November 2010 for additional development.  It is again before the Board for additional appellate review.

The Veteran was provided with a hearing before a Veterans Law Judge in July 2010 at the RO.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In June 2017, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  That same month, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its prior remand, the Board instructed the AOJ to request copies of all VA clinical documentation pertaining to the Veteran's treatment dating from January 2005, including documentation of his informed consent and all surgical records associated with the March 30, 2006.  The Board specifically directed the AOJ to include a written statement in the record if documentation of the Veteran's informed consent to the March 30, 2006, laminectomy was not located.

A printout of electronic VA medical records reflecting treatment from March 2003 to March 2006 were added to the claims file in response to the AOJ's request for the records of the March 2006 surgery.  These records included the operation report for the March 2006 surgery, which reflected that the benefits and risks of the procedure, including but not limited to bleeding, infection, weakness, numbness, and cerebrospinal fluid leak, were explained to the Veteran and he wished to proceed.  However, the Veteran's signed consent form is not in the record, and there is no statement noting that this record is not available.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. 

Under 38 C.F.R. § 17.32 (c), which covers the general requirements for informed consent, such consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

Under 38 C.F.R. § 17.32 (d) (1), which covers documentation of informed consent, signature consent is required for, in pertinent part, all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia, or are considered to produce significant discomfort to the patient.

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The Board finds that the notation in the March 2006 operation report is not sufficient evidence that appropriate consent was provided.  The Board recognizes that the AOJ made several attempts to obtain the records reflecting the March 2006 surgery at issues in this case; nevertheless, remand is necessary for further attempts to be made to obtain the Veteran's written consent to the March 2006 cervical spine surgery.  If the document is ultimately deemed unavailable, notation of such a finding should be added to the record.

The Board's instructions also included providing the Veteran with a VA examination.  The Veteran was provided with the required VA examination in May, 2015.  However, for the following reasons, the Board finds that the VA examination and opinions provided on remand are inadequate.  

The May 2015 examination report included a notation that Dr. "K", a VA Compensation and Pension examiner, was assisting Dr. "C", a VA Neurosurgeon, by completing the report, as Dr. C was unfamiliar with the online system.  The opinions expressed were those of Dr. C. 

Dr. C opined that, while it was clear that the Veteran had a neurological decline after surgery, the March 2006, C3-6 laminectomy and follow-up treatment were performed within appropriate medical standards, and that neurological decline after cervical spine surgery was one of the risks of cervical laminectomy performed to appropriate standards.  Dr. C additionally opined that the Veteran was afforded the appropriate post-operative treatment by VA medical personnel. 

However, these statements contradict conclusions reflected in notes from a VA Neurosurgery appointment that Dr. C conducted on the same day as the May 2015 VA examination.  The medical record reflecting this appointment shows that, after reviewing the record of treatment before and after the March 2006 surgery, Dr. C found that it was somewhat difficult to piece together exactly what happened during and after the Veteran's cervical spine surgery, especially since the Veteran's version of his neurological status differed from that of the medical record.  In addition, he noted that the Veteran's post-operative MRI did show a large amount of cord signal changes that was not the norm post-operatively from a cervical laminectomy.  He opined that possibilities for these results included injury to the spinal cord or cord ischemic event.  The examiner found that there was no way to determine the exact etiology of the cord signal change and that it was difficult to discern from the record how this cord change was treated.

Following the May 2015 VA examination and Neurosurgery appointment with Dr. C, the AOJ was informed that the Veteran agreed to another MRI of his cervical spine.  As such, he was scheduled for an MRI of his cervical spine and another examination, in order for the examiner to review the current MRI and to provide an opinion.  The AOJ specifically instructed the examiner to opine as to whether the Veteran's claimed disability was caused by or worsened as a result of VA treatment, whether the claimed disability was the result of carelessness, negligence, lack of skill, or similar instance of fault on the part of VA personnel, whether the additional disability resulted from an event that could not have been reasonably foreseen by a reasonable health care provider, and whether failure by the part of VA to timely diagnose and/or properly treat the claimed diseases or disability allowed the disease to progress.   The examiner was asked to review the May 2015 opinion and the June 2012 private opinion submitted by the Veteran.  

The Veteran underwent an MRI of his cervical spine in October 2016.  The required opinion was provided in November 2016.  The examiner noted evidence of C3-6 laminectomies with adequate decompression.  The examiner stated that, based on the available evidence in the medical record, including the June 2012 private medical opinion, he had not changed his original May 2015 conclusions.  He opined that he did not believe that additional disability occurred because of "carelessness, negligence, lack or skill, or similar incidence of fault" on the part of VA staff.  The examiner also found that there was no delay in diagnosis or improper treatment post-operatively.  He concluded that cervical cord injuries, though infrequent, were a known risk of cervical laminectomies, as unfortunately occurred in this case.

However, as noted above, the opinions provided in May 2015 appear to contradict one another.  In addition, the Board finds that the examiner discounted the June 2012 private opinion without providing any rationale.  Finally, it is unclear whether the Veteran had additional disability as a result of his VA treatment.  

The Board also finds that a clear opinion has not been provided as to whether any additional disability was the result of an event not reasonably foreseeable.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §  17.32.  While Dr. C opined that cervical cord injuries were a known risk of cervical laminectomies, any additional disability in this case has not been clearly identified.  The Board finds that clarification of this aspect of the issue is needed before an adequate opinion could be rendered with regard to foreseeability.  As such, further opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Make all reasonable attempts to obtain the Veteran's signed consent form for the Veteran's March 2006 cervical spine surgery, specifically noting that this record was not included in the electronic printout of the Veteran's medical records, but would be in a separate file with other hand-written medical documents.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Request an addendum opinion from an examiner other than the VA examiner who provided the May 2015 opinion regarding the Veteran's cervical spine disorder. 

The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the claims file and the Remand have been reviewed. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's cervical spine disorder or any associated neurological abnormalities were caused by or aggravated by VA medical care?  In other words, please determine whether the Veteran has any additional disability or disabilities, to include any disorders of the cervical spine or any associated neurological abnormalities, as a result of the treatment administered by VA, and if so, please detail the nature of such disability or disabilities.  If you find that the Veteran has such additional disability, please proceed to the following questions.

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities in the cervical spine or any associated neurological abnormalities are due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment? 

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities in the cervical spine or any associated neurological abnormalities are due to an event not reasonably foreseeable?  A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

A complete rationale should be given for each opinion expressed.

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




